DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on 02/10/2021. 
	Claims 1, 7, 8, 12, 19, 21 and 22 have been amended by the Applicant.
 	Claims 1 – 5, 7 – 14, and 15 – 22 have been examined and are allowed. 

Response to Amendment 
	
	The 35 U.S.C. §101 rejection of claims 1 – 5, 7 – 14, and 15 – 22 is withdrawn pursuant to Applicant’s amendments and arguments being considered and being found persuasive. See Reasons for Eligibility and Reasons for Allowance section below for further discussion and analysis. 

Reasons for Eligibility
Claims 1 – 5, 7 – 14, and 15 – 22 have been determined to be eligible over 35 U.S.C. 101 pursuant Applicant’s arguments and amendments being found persuasive. The Examiner notes that Applicant’s remarks are incorporated fully herein [see Remarks, 02/10/2021].The Examiner further emphasized numerous portions of the Applicant’s remarks, specifically: the implementation of an N-gram convolutional neural network that builds a plurality of N-grams comprised of multiple N-gram levels to analyze input text using those multiple N-gram levels as recited in independent claims 1,12, and 19, provides a technical improvement to the field of neural networks (e.g., by enabling analysis of a plurality of combinations of words or strings of words in the input text); and that above-described implementation of an N-gram convolutional neural network that builds a plurality of N-grams of multiple N-gram levels to analyze input text received by the network using those multiple N-gram levels, is not well-understood, routine, or conventional activity. In view of the amendments to the claims and Applicant’s remarks the Examiner hereby concludes that the claims of the instant application are eligible over 35 U.S.C. 101

Reasons for Allowance
Examiner notes that Applicant’s amendments to the claims do not change the subject matter that was indicated as allowed over the prior art in previous actions. As such the reasons for indicating allowable subject matter presented in the Final Action mailed on 12/11/2020 remain the same, and the rationale for allowance is reiterated below. 
Upon review at of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of Applicant’s invention as the noted combination of features amount to more than a predictable use of elements in the prior art. The allowable combination of features are as follows (emphasis added):
Regarding claim 1, a method of classifying query text to generate relevant query results, the method comprising:
receiving information associated with a plurality of products; 
classifying each of the plurality of products into one or more classes; receiving user interaction data related to the plurality of products, the user interaction data including search data and click log data;
associating a particular text from the search data with one or more of the plurality of products based on the click log data;
based on the classification and the association, generating training data that associates the particular text with the respective one or more classes into which the one or more of the plurality of products are classified; and
in response to receiving a search query comprising text: providing the search query text as input to an N-gram convolutional neural network to generate a list of classes, the N-gram convolutional neural network building a plurality of N-grams comprised of multiple N-gram levels to analyze the search query text using the multiple N-gram levels in conjunction with the training data to output the classes within the list; and
ranking the classes within the list based on the training data.
Examiner notes the portions of the claim elements which have been emphasized with bolding and underlining. With this in mind, the most pertinent prior art made of record includes Pobbathi, Zeng, and Cao. 
The primary reference on record Pobbathi was cited because it disclosed receiving information associated with a plurality of products, wherein the products were classified into one or more classes, and based on the classification and associated, the system of Pobbathi generated training data that associated specific text with one or more classes into which products were classified. Pobbathi further disclosed receiving a search query comprising particular text as input and generating a list of ranked classes based on the training data. As noted in the non-final rejection mailed on 08/21/2020, Pobbathi failed to disclose receiving user interaction data related to the plurality of products, the user interaction data including search data and click log data; associating a particular text from the search data with one or more of the plurality of products based on the click log data. Examiner further cited Zeng to teach the 
The combination of Pobbathi and Zeng does not teach or suggest the newly added limitations of the independent claims, specifically, the steps of training an N-gram convolutional neural network to analyze the particular text using a plurality of N-grams of varying sizes to yield the respective one or more classes as output; and in response to receiving a search query comprising text:  providing the search query text as input to the N-gram convolutional neural network to generate a list of  classes, the classes within the list being output by the N-gram convolutional neural network upon analysis of the search query text using the plurality of N-grams of varying sizes.
Examiner notes that an NPL reference Cao was cited in the previous action which disclosed the idea of utilizing N-gram convolutional neural networks. Cao was cited to teach the limitations of claims 6 – 8 which recite the steps of generating a vector representation of the particular text received as input for the query; passing each N-gram through a convolution layer comprising an activation function, wherein the activation function learns a weight matrix of each N-gram and produces an output feature vector for each N-gram; passing the output feature vector for each N-gram through a max pooling layer to form a one-dimensional feature vector; and passing the one-dimensional feature vector through a  using a plurality of N-grams of varying sizes. While the idea of using N-grams in neural network is well known in the art, the idea of utilizing a plurality of N-grams that are varying in size is not seen in the art, or in combination with the rest of the steps of claimed invention. 
Another previously cited reference Tholiya was included because it exhibits the usage of n-grams in training a classification model, and specifically having the n-grams be associated with words that were stored in user query logs. The claimed model seen in Tholiya discusses predicting categories (e.g. classes) with scores for a particular user query. Examiner notes that this is similar to the instant invention, however as noted above Tholiya fails to teach using a plurality of N-grams that are varying in size. In view of the discussion above, and further deliberation over all of the evidence at hand it is thereby asserted by the Examiner that, that the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
A newly cited NPL reference Dave [see PTO-892 Form, Reference U] is cited to show that while using n-grams is well known in the art, most of the systems use iterative processes which may evaluate text first through a bi-gram, and then a different round using a tri-gram or the like and then comparing results from different rounds to see which one may be more accurate, etc.  This is different from the present invention which uniquely utilizes multi-level n-grams simultaneously in order to provide the most accurate results based on the most relevant information. 
In light of the discussion above, the Examiner asserts that while the cited references may individually teach the various elements of the instant claim, ultimately, none of the prior art references combination of elements recited in the claim which result in providing the most relevant results to users by evaluating numerous levels of n-grams present in text associated with product data. Ultimately the Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as seen above in independent claim 1. That is, the Examiner emphasizes the claim as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The specific combination of features as claimed above would not have been obvious to one or ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require substantial reconstruction of the Applicant’s claimed invention relying on improper hindsight bias. 
In conclusion, the Examiner hereby asserts that in light of the discussion above and in further deliberation over all of the evidence at hand, the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and nor renders obvious any further modifications of the references to a person of ordinary skill in the art. 
Independent claims 12 and 19 recites substantially similar limitations as claim 1, and as such is allowed based on a similar rationale.
Dependent claims 2 – 5, 7 – 11, 13 – 14, 16 – 18, and 20 – 22 are allowed based on their dependence off of allowable independent claims 1, 12, and 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria S. Heath whose telephone number is (571)272-2368.  The examiner can normally be reached on MON - THUR 7:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.H./Examiner, Art Unit 3625                                                                                                                                                                                                        
/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619